Citation Nr: 9902228	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  97-29 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for headaches. 

2.  Entitlement to service connection for gastritis. 

3.  Entitlement to service connection for respiratory 
problems. 

4.  Entitlement to service connection for a nervous 
condition, to include stress, anxiety, and depression. 

5.  Entitlement to service connection for sinusitis. 

6.  Entitlement to service connection for a bilateral elbow 
condition. 

7.  Entitlement to service connection for a right knee 
condition. 

8.  Entitlement to service connection for tinnitus. 

9.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
left knee condition.  

10.  Entitlement to a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Jeffrey Parker, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1961 to 
January 1964 and from May 1965 to September 1986. 

This appeal to the Board of Veterans Appeals (Board) arose 
from rating decisions in April 1997 and February 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The April 1997 rating decision denied 
entitlement to a total disability evaluation for compensation 
purposes on the basis of individual unemployability.  A 
February 1987 rating decision denied service connection for a 
leg condition (which included left knee strain) on the 
basis that the claimed condition was not found upon the last 
examination.  The February 1998 rating decision on appeal 
found that the veteran had not presented new and material 
evidence to reopen the claim for service connection for a 
left knee condition. 

Under applicable criteria, an appeal consists of a timely 
filed notice of disagreement (NOD) in writing and, after a 
statement of the case (SOC) has been furnished, a timely 
filed substantive appeal.  A substantive appeal must be filed 
within 60 days from the date that the agency of original 
jurisdiction mails the SOC to the appellant, or within the 
remainder of the one year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.302(a), (b) (1998).  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely NOD to a rating decision denying the 
benefit sought, and a timely substantive appeal.  38 U.S.C.A. 
§ 7105 (West 1991); Roy v. Brown, 5 Vet. App. 554 (1993).  
Before the Board may find that it does not have jurisdiction 
over an issue because the veteran filed an untimely NOD or 
untimely substantive appeal, VA must accord the veteran an 
opportunity to submit evidence or argument on these 
procedural issues.  See Marsh v. West, No. 98-634 (U.S. Vet. 
App. Oct. 5, 1998); Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

In September 1995, the veteran filed claims for: increased 
evaluations for a service-connected low back disability, 
evaluated as 10 percent disabling, and for service-connected 
hypertension (or hypertensive heart disease), evaluated as 10 
percent disabling; and for service connection for an eye 
condition (presbyopia) and for organic disability secondary 
to medication.  A RO rating decision in January 1996 granted 
an increased evaluation to 40 percent for the low back 
disability (specifically considering the symptomatology of 
radiating pain from the back to the hip and leg); denied an 
increased evaluation for hypertension/heart disease; denied 
the claim for service connection for presbyopia as not being 
a disability for VA compensation purposes; and found the 
claim for service connection for organic disability secondary 
to medication to be not well grounded.  By rating decision in 
February 1998, the RO denied service connection for bilateral 
hearing loss.  The veteran was properly notified of these 
decisions and of his appellate rights. 

The veteran did not file a NOD to the ROs denial of service 
connection for organic disability secondary to medication 
(September 1995 rating decision) within one year of notice of 
this decision.  

In December 1996, the veteran entered NOD with the ROs 
denial of an increased evaluation of a low back disability, 
denial of an increased evaluation (in excess of the 40 
percent granted) for hypertension/heart disability, and 
denial of service connection for presbyopia.   A SOC on these 
issues was issued in April 1997.  In August 1997, over 60 
days from the date that the RO mailed the SOC to the veteran, 
on a VA Form 9, the veteran entered a substantive appeal on 
the issues of entitlement to an increased evaluation for 
hypertension/heart disability and service connection for an 
eye condition.  It was not until February 27, 1998, by letter 
from the veterans attorney, that a substantive appeal was 
entered on the issue of an increased evaluation for a low 
back disability.   In this veterans case, it appears that 
the substantive appeals as to these issues were not received 
within 60 days of the date the RO mailed the SOC to the 
veteran, or within one year from the January 1996 RO rating 
decision.  Before the Board may find that it does not have 
jurisdiction over an issue because the veteran filed an 
untimely NOD or untimely substantive appeal (38 C.F.R. 
§ 20.302(b) (1998)), however, VA must accord the veteran an 
opportunity to submit evidence or argument on these 
procedural issues.  See Marsh, No. 98-634 (U.S. Vet. App. 
Oct. 5, 1998); Bernard, 4 Vet. App. at 392-94.  Therefore, 
these issues are addressed in the Remand part of this 
decision.  

By rating decision in February 1987, the RO granted service 
connection for a right shoulder strain and evaluated it at 
the noncompensable level.  The veterans attorneys letter 
dated February 27, 1998 incorrectly represented that the ROs 
February 1998 rating decision denied service connection for a 
left shoulder condition.  The February 1998 RO rating 
decision did not adjudicate the issue of service connection 
for a left shoulder condition, and the issue of service 
connection for a left shoulder condition is not an issue on 
appeal. 

The veteran has not filed a NOD to denial of service 
connection for bilateral hearing loss (February 1998 rating 
decision).  Without a NOD to the issue of service connection 
for bilateral hearing loss, the Board does not have 
jurisdiction over that issue; therefore, this issue is not 
currently on appeal to the Board. 

In view of the decision that follows that reopens the 
veterans claim for service connection for a left knee 
disability, that issue will be addressed in the Remand.  The 
issue of entitlement to a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability is also addressed in the REMAND section of 
this decision. 


FINDINGS OF FACT

1.  There is no competent medical evidence of record to 
demonstrate a current disability of headaches, gastritis, 
respiratory problems, a nervous condition (including stress, 
anxiety, depression), sinusitis, a bilateral elbow condition, 
a right knee condition, or tinnitus. 

2.  In an unappealed February 1987 rating decision, the RO 
denied service connection for a left knee condition (also 
denoted left leg condition).

3.  Evidence added to the record since the February 1987 
rating decision is of sufficient significance that it must be 
considered in order to fairly decide the merits of the 
veterans claim. 


CONCLUSIONS OF LAW

1.  The veterans claims of entitlement to service connection 
for headaches, gastritis, respiratory problems, a nervous 
condition (including stress, anxiety, depression), sinusitis, 
a bilateral elbow condition, a right knee condition, and 
tinnitus are not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The February 1987 rating decision, which denied service 
connection for a left knee condition (also denoted left leg 
condition), is final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 3.104(a) (1998).

3.  Some of the evidence received since the February 1987 
rating decision is new and material, and the veterans claim 
for service connection for a left knee condition is therefore 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156, 20.302, 20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1998).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  

Before the Board may address the merits of a veterans claim, 
however, it must first be established that the claim is well 
grounded.  In this regard, a person who submits a claim for 
VA benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107].  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to his claim, 
and the claim must fail.  See Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  Savage v. Gober, 10 Vet. 
App. 488, 493 (1997); see Epps v. Gober, 126 F.3d 1464, 1468 
(1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 
also Grottveit, 5 Vet. App. at 93.  The nexus requirement may 
be satisfied by evidence that a chronic disease subject to 
presumptive service connection was manifest to a compensable 
degree within the prescribed period.  See Traut v. Brown, 6 
Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 
43 (1993).  

The United States Court of Veterans Appeals (Court) has 
recently indicated that, alternatively, a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1998).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  Savage at 
497-98.  That evidence must be medical, unless it relates to 
a condition that the Court has indicated may be attested to 
by lay observation.  Id.  If the chronicity provision does 
not apply, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Id at 498.  

The veteran previously filed claims for service connection 
for various conditions and, except for a knee or leg 
condition, did not include the current disabilities in the 
previous disability compensation claims.  In a claim dated in 
September 1997, the veteran requested to be evaluated for 
service connection for headaches, gastritis, respiratory 
problems, stress (anxiety, depression), sinusitis, elbows, 
knees, hearing loss, and tinnitus.  By the act of filing his 
claim, the veteran implicitly contends that the claimed 
disorders were either caused or aggravated by service.  While 
the veteran, through his attorney, has raised multiple 
procedural issues, he has entered no specific substantive 
contentions regarding the claimed disabilities.  

I.  Service Connection: Headaches

Service medical records reflect that from 1966 to 1982 the 
veteran was seen on several occasions with complaints of 
headaches, variously attributed to high blood pressure (for 
which he is currently service connected), job-related 
anxiety, job-related noise on the flight line, and as a flu 
symptom.  At the service separation examination in 1986, the 
veteran indicated in a Report of Medical History that he did 
not have, and had not experienced, frequent or severe 
headaches; clinical examination did not note headaches.  

On numerous post-service VA outpatient treatment reports and 
at VA examinations, the veteran did not complain of 
headaches, and he has not been diagnosed with a headache 
disorder.  The Court has held that [i]n order for the 
veteran to be awarded a rating for service-connected 
[disability], there must be evidence both of a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  There is no 
competent medical evidence of record to demonstrate a current 
disability of headaches.  For this reason, the Board must 
find the veterans claim of entitlement to service connection 
for headaches to be not well grounded.  38 U.S.C.A. 
§ 5107(a). 

II. Service Connection: Gastritis

Service medical records reflect that in April 1967 the 
veteran was seen for stomach problems, assessed as probable 
gastritis.  At the service separation examination in 1986, 
the veteran indicated in a Report of Medical History that he 
did not have, and had not experienced, stomach or intestinal 
trouble, and the clinical examination did not reveal any 
findings of gastritis.    

Post-service medical evidence includes records relating to a 
VA hospitalization of the veteran in April 1989 for mild 
gastroenteritis.  It was noted that the veterans 
gastrointestinal symptoms began just prior to admission, and 
it was believed that his gastroenteritis was viral in origin.  
It was indicated that his probable viral gastroenteritis had 
resolved by the time he was discharged from the hospital.  
The subsequently dated medical evidence of record does not 
demonstrate a current diagnosis of gastritis.  As there is no 
competent medical evidence of record to demonstrate a current 
disability of gastritis, the Board must find the veterans 
claim of entitlement to service connection for gastritis to 
be not well grounded.  38 U.S.C.A. § 5107(a). 

III. Service Connection: Respiratory Problems

Service medical records reflect that in August 1979, March 
1981, and February 1983 the veteran was treated for upper 
respiratory infections.  Service medical records are negative 
for bronchitis, pneumonia, chronic obstructive pulmonary 
disease, or a lung disease or infection during service.  At 
the service separation examination in 1986, the veteran 
indicated in a Report of Medical History that he did not 
have, and had not experienced, asthma, shortness of breath, 
pain or pressure in the chest, or chronic cough, while 
clinical examination indicated no abnormalities of the lung 
or chest.  

The post-service medical evidence of record does not 
demonstrate a current diagnosis of a respiratory disability.  
As there is no competent medical evidence of record to 
demonstrate a current respiratory disability, the Board must 
find the veterans claim of entitlement to service connection 
for respiratory problems to be not well grounded.  
38 U.S.C.A. § 5107(a). 




IV. Service Connection: Nervous Condition (Stress, Anxiety, 
Depression)

Service medical records reflect that in December 1966 the 
veteran was seen for anxiety reaction.  In October 1971, he 
was seen for complaints of frustration and nervousness with 
work, and was diagnosed with occupational maladjustment.  The 
examiner found that the maladjustment disorder did not 
require action and noted that the veterans responses to the 
job-related situation were within normal limits.  A medical 
summary dated April 1972 indicates that the veteran had been 
seen repeatedly since 1971 for complaints of nervousness.  In 
1981, the veteran reported difficulty sleeping and 
depression, diagnosed as adult situational reaction.  In 
September 1985, the veteran complained of increased 
depression.  In November 1985, he was assessed as having an 
adjustment disorder.  At the service separation examination, 
the veteran indicated in a Report of Medical History that he 
did not have, and had not experienced, frequent trouble 
sleeping, depression or excessive worry, or nervous trouble 
of any sort; clinical examination did not indicate a 
psychiatric abnormality.  

The medical evidence of record does not demonstrate a current 
diagnosis of a psychiatric disorder.  The January 1997 VA 
compensation examination specifically found no evidence of 
psychiatric abnormality.  As there is no competent medical 
evidence of record to demonstrate a current psychiatric 
disability, whether characterized as a nervous condition, 
stress, anxiety, or depression, the Board must find the 
veterans claim of entitlement to service connection for a 
nervous condition (stress, anxiety, depression) to be not 
well grounded.  38 U.S.C.A. § 5107(a). 

V. Service Connection: Sinusitis

Service medical records reflect that in August 1979 the 
veteran was treated for an upper respiratory infection with 
symptoms of a tender frontal sinus area, and for allergies.  
In January 1982, the veteran was treated for rhinitis (or 
rhinorrhea).  In February 1983, the assessment was another 
upper respiratory infection.  At the service separation 
examination in 1986, the veteran indicated in a Report of 
Medical History that he did not have, and had not 
experienced, nose trouble, chronic or frequent colds, or 
sinusitis, while clinical examination indicated normal 
sinuses.  

The medical evidence of record does not demonstrate a current 
diagnosis of sinusitis.  As there is no competent medical 
evidence of record to demonstrate a current disability of 
sinusitis, the Board must find the veterans claim of 
entitlement to service connection for sinusitis to be not 
well grounded.  38 U.S.C.A. § 5107(a). 

VI. Service Connection: Bilateral Elbow Condition

Service medical records reflect that in 1979 the veteran was 
seen for left arm and elbow pain, assessed as radio-humeral 
bursitis.  In May and June 1980, he was diagnosed with and 
treated for bursitis of the right elbow (tennis elbow).  At 
the service separation examination in 1986, the veteran 
indicated in a Report of Medical History that he did not have 
painful or trick elbow; clinical examination did not indicate 
an upper extremity abnormality.  

The medical evidence of record does not demonstrate a current 
diagnosis of a left elbow disability.  As there is no 
competent medical evidence of record to demonstrate a current 
disability of either elbow, the Board must find the veterans 
claim of entitlement to service connection for a bilateral 
elbow condition to be not well grounded.  38 U.S.C.A. 
§ 5107(a). 

VII. Service Connection: Right Knee Condition

Service medical records reflect treatment for retropatello-
femoral syndrome in January 1986.  At the service separation 
examination, the veteran indicated in a Report of Medical 
History that he did not have, and had not experienced, trick 
or locked knee or joint deformity; clinical examination did 
not indicate a right knee abnormality.  

A VA outpatient treatment entry in April 1990 reflects that 
the veteran complained of right knee pain.  A VA outpatient 
treatment entry in June 1990 noted the veterans complaints 
of right knee pain, and finding of right knee pain numbness 
and [illegible notation regarding effusion of the patella].  
X-rays of the right knee in June 1990 revealed no 
abnormalities.  During a VA compensation examination in 
January 1997, the veteran complained of right knee pain.  
Examination did not result in a diagnosis of a right knee 
disability.  

The medical evidence of record does not demonstrate a current 
diagnosis of a right knee disability.  As there is no 
competent medical evidence of record to demonstrate a current 
right knee disability, the Board must find the veterans 
claim of entitlement to service connection for a right knee 
condition to be not well grounded.  38 U.S.C.A. § 5107(a). 

VIII. Service Connection: Tinnitus

Service medical records are negative for complaints, 
diagnosis, or treatment for tinnitus.  At the service 
separation examination, the veteran indicated in a Report of 
Medical History that he did not have, and had not 
experienced, ear trouble.  

The medical evidence of record does not demonstrate a current 
diagnosis of tinnitus.  As there is no competent medical 
evidence of record to demonstrate a current disability of 
tinnitus, the Board must find the veterans claim of 
entitlement to service connection for tinnitus to be not well 
grounded.  38 U.S.C.A. § 5107(a). 

                    IX.  Summary of Original Service 
Connection Claims

As the veterans claims on these issues are not well 
grounded, the VA has no further duty to assist in developing 
the record to support these claims.  See Epps, 126 F.3d at 
1467-68.  By letter dated October 23, 1997, the RO requested 
the veteran to provide additional information in order to 
constitute well-grounded claims for headaches, gastritis, 
respiratory problems, a nervous condition (including stress, 
anxiety, depression), sinusitis, bilateral elbow condition, 
right knee condition, and tinnitus.  The letter requested 
medical evidence of a current disability, evidence of 
incurrence or aggravation of a disease or injury in service, 
and medical evidence of a nexus, or link, between the two, as 
well as medical evidence of treatment for any of the claimed 
disabling conditions.  The veteran has not provided the 
requested evidence to well ground his claims, and the 
additional medical evidence of record does not include the 
required evidence.  

Finally, the Board considered the doctrine of reasonable 
doubt.  However, as the veteran's claims do not even cross 
the threshold of being well-grounded claims, a weighing of 
the merits of these claims is not warranted, and the 
reasonable doubt doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained which, if true, would make the claims 
plausible.  See generally McKnight v. Gober, 131 F.3d 
1483 (Fed.Cir. 1997). 

X. New and Material Evidence: Service Connection for Left 
Knee Condition

In his September 1997 application for compensation, the 
veteran requested to be evaluated for service connection 
for his knees.  (The issue of entitlement to service 
connection for a right knee condition has been addressed 
above in this decision, and the Board has found the claim to 
be not well grounded).  The veteran does not specifically 
contend that he has submitted new and material evidence since 
1987 to reopen his claim for service connection for his left 
knee.

Generally, a final decision issued by an RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7105(c) (West 1991).  The exception to this rule is 
38 U.S.C.A. § 5108 (West 1991), which states, in part, that 
[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

38 C.F.R. § 3.156(a) (1998) provides that new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be so significant that it must be considered 
in order to fairly decide the merits of the claim.  See 
generally Hodge v. West, No. 97-7017 (Fed. Cir. Sept. 16, 
1998).

In a February 1987 rating decision, the RO denied service 
connection for a left knee condition (also denoted left leg 
condition).  The veteran was notified of this decision, but 
did not thereafter enter a timely appeal.  The February 1987 
rating decision became final when the veteran did not file a 
NOD within one year of the date that he was notified of the 
unfavorable determination.  38 U.S.C.A. § 7105(b),(c) (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (1998).  Consequently, 
the evidence that must be considered in determining whether 
there is a basis for reopening this claim is that evidence 
added to the record since the February 1987 rating decision, 
the last disposition in which the veterans claim was finally 
disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996). 

The evidence which was of record at the time of the February 
1987 RO rating decision which denied service connection for a 
left knee condition (also denoted a left leg condition), 
included service medical records and a January 1987 VA 
compensation examination report.  Service medical records 
reflect that: in January 1975 the veteran reported that he 
had bumped his left knee, which resulted in no positive 
clinical findings upon examination; in December 1985 the 
veteran complained of left knee pain, assessed as mild 
retropatellar pain syndrome; in January 1986 the veteran 
complained of retropatellar pain, and that at service 
separation he entered no complaints; and an April 1986 X-ray 
examination revealed minimal degenerative changes of the left 
knee.  The service separation examination in 1986, the 
veteran entered no left knee complaints, and there were no 
clinical findings regarding the left knee.  At a VA 
compensation examination in January 1987 resulted in a 
diagnosis of mild left knee strain but there were no abnormal 
clinical findings reported at that time indicative of a left 
knee or leg disability and an X-ray examination revealed no 
definite bony abnormalities.  

Pertinent evidence added to the record since the February 
1987 rating decision consists of a VA outpatient treatment 
entry in April 1990 which reflects that at that time the 
veteran complained of left knee pain.  During a VA 
compensation examination in January 1997, the veteran entered 
no complaints regarding his left knee but there is no 
indication that his left knee was evaluated at that time.  

The additional evidence received since February 1987 which is 
new, the VA outpatient treatment entry in April 1990, has not 
been previously submitted.  While  this medical record only 
demonstrates that the veteran complained of left knee pain at 
that time, the basis of the earlier 1987 RO decision was that 
there was no current left knee disability.  The Board notes 
that there was in fact a diagnosis of a mild left knee strain 
in 1987 but, since it was not supported by any pertinent 
abnormal clinical or current X-ray findings, and there was no 
medical evidence of a causal link to service, the 1987 RO 
decision was supported by the available evidence and 
applicable law.  The Board finds that the clinical evidence 
of a symptomatic left knee within a few years of service to 
be both new and material, particularly in light of the 
inservice X-ray evidence of arthritic changes in the joint, 
albeit minimal and not confirmed by the 1987 VA X-ray 
examination.  Therefore, this additional evidence is 
material in that it suggests that the veteran may have a 
current left knee disability, or that a current left knee 
disability is etiologically related to service or to 
complaints of retropatello pain during service.  For these 
reasons, the Board finds that this additional evidence, in 
connection with evidence previously assembled, is  
sufficiently significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  Accordingly, the veteran's claim for service 
connection for a left knee disability is reopened.  38 C.F.R. 
§ 3.104(a); Hodge, supra.

XI. Ancillary Issues

On a VA Form 9, dated in August 1997, the veteran listed as 
an issue entitlement to an advisory medical opinion and 
entitlement to a thorough and contemporaneous examination.  
In his substantive appeal on a VA Form 9, the veteran also 
listed as issues entitlement to an advisory/independent 
medical opinion, entitlement to a thorough and 
contemporaneous examination, entitlement to adequate reasons 
and bases, and entitlement to a personal hearing with 
subpoenas issued.  Notwithstanding the veterans 
characterization of these issues as separately appealable 
issues, the issues of entitlement to an advisory/independent 
medical opinion, a new compensation examination, adequate 
reasons and bases, and request for subpoena of witnesses, are 
ancillary issues to the veterans underlying claims; they are 
not separately appealable issues.  These ancillary issues may 
be contested only as part of an appeal on the merits of the 
decision rendered on the primary issue.  Therefore, the 
denial of the veterans procedural and duty to assist 
contentions are included within the present appeals, and do 
not require a separate NOD, SOC, substantive appeal, or 
supplemental statement of the case (SSOC) on these issues.  
The RO correctly treated these as ancillary issues and not as 
separately appealable issues.

With regard to these ancillary procedural issues which relate 
to VAs duty to assist the veteran, as the veteran has not 
presented well-grounded claims as to the issues currently on 
appeal, the duty to assist the veteran does not arise.  See 
Slater v. Brown, 9 Vet. App. 240 (1996); Franzen v. Brown, 9 
Vet. App. 235 (1996).  The United States Court of Appeals for 
the Federal Circuit held that only a person who has submitted 
a well-grounded claim can be determined to be a claimant for 
the purpose of invoking the duty to assist provisions of 
38 U.S.C.A. § 5107(a).  See Epps v. Gober, 126 F.3d 1464, 
1468-69 (1997). 

Specifically with regard to the request for an 
independent/advisory medical opinion, the controlling 
regulation specifically prohibits consideration of this part 
of an appeal as a separately appealable issue.  A 
determination that an independent medical opinion is not 
warranted may be contested only as part of an appeal on the 
merits of the decision rendered on the primary issue by the 
agency of original jurisdiction.  38 C.F.R. § 3.328 (1998).  
Additionally, with regard to a request for an independent 
medical opinion, the Board notes that the veteran has not 
asserted that the evidence is medically complex or 
controversial, only that he wants an independent medical 
opinion.  The veteran has not even stated as to which issue 
or issues he is requesting such opinion.  The regulation, 
38 C.F.R. § 3.328, provides that, when warranted by the 
medical complexity or controversy involved in a pending 
claim, an advisory medical opinion may be obtained from one 
or more medical experts who are not employees of VA.  
Approval shall be granted only upon a determination by the 
Compensation and Pension Service that the issue under 
consideration poses a medical problem of such obscurity or 
complexity, or has generated such controversy in the medical 
community at large, as to justify solicitation of an 
independent medical opinion.  Moreover, as noted above, as 
the veteran has not presented well-grounded claims for 
service connection (the issue of the now reopened claim for 
service connection for a left knee disability is addressed in 
the Remand), the duty to assist the veteran, to include an 
advisory medical opinion, does not arise.

In various submissions, the veteran, and through his 
attorney, beginning in September 1997, requested VA to 
subpoena to a personal hearing as witnesses the physician or 
physicians who conducted the VA compensation examinations and 
the rating specialist who adjudicated his claim.  With regard 
to the request to subpoena the rating specialist, the veteran 
and his attorney, despite the attorneys practice in the area 
of veterans benefits law before the Board and the Court, are 
apparently unaware of the applicable regulation which 
specifically prohibits subpoena of rating specialists: A 
subpoena will not be issued to compel the attendance of 
Department of Veterans Affairs adjudicatory personnel.  
38 C.F.R. § 20.711 (1998).  With regard to the subpoena to 
compel attendance of VA physicians at a personal hearing, 
neither the veteran nor his attorney has asserted what 
evidence could possibly be obtained from having such 
witnesses at a personal hearing.  The cited regulation, 
38 C.F.R. § 2.1(a) (1998), provides that issuing officials of 
VA, which include the Head of an RO and the Chairman of the 
Board, shall use discretion when exercising this power.  
The RO exercised that discretion and, in a letter dated in 
October 1997, stated the reasons to the veteran.  
Notwithstanding the veterans attorneys October 17, 1997 
request to appeal what he characterized as a denial of a 
hearing, this is not a separately appealable issue.  The 
veteran was not, in fact, denied a personal hearing; a 
personal hearing was scheduled and the veteran and his 
attorney elected not to have a personal hearing unless it 
could be held on their terms, i.e. with the subpoenaed 
witnesses present.  The RO extended an additional invitation 
to the veteran to reschedule a personal hearing.  
Notwithstanding the characterization of the contention as 
entitlement to a personal hearing, the contention relates to 
the ancillary issue of having VA employees compelled by 
subpoena to attend the hearing.  As the RO has discretion 
regarding whether to subpoena VA physicians and, for good 
reasons articulated, in October 1987 exercised that 
discretion not to issue a subpoena, and is not a matter of 
right or entitlement to which the veteran may appeal.  
Moreover, the question of having witnesses subpoenaed to a 
hearing is an ancillary issue to the primary issue at hand, 
which is entitlement to service connection for disability (or 
to reopen a final denial of a claim for service connection); 
it is not a separately appealable issue. 

The veteran requested a thorough and contemporaneous VA 
examination because he felt (though he did not state any 
reasons to support his assertion) that the examinations  were 
not adequate for rating purposes.  The October 1995 VA 
examination included a general medical examination, which 
included a medical history and current complaints presented 
by the veteran, specific clinical findings, and diagnosis of 
a normal healthy adult.  The January 1997 VA examination 
included a general medical examination, which included a 
history and current complaints presented by the veteran, an 
orthopedic examination, specific clinical findings, and 
diagnoses.  For these reasons, the Board finds that these 
examinations are adequate for rating purposes.  Furthermore, 
the veteran has not even stated in what manner the specified 
examinations are alleged to be inadequate for rating 
purposes, and has submitted no relevant medical evidence.  
Moreover, as indicated, as the veterans claims have been 
found to be not well grounded, there is no duty to assist the 
veteran by providing further VA examination.  See Brewer v. 
West, 11 Vet. App. 228, 235 (1998) (where a well-grounded 
claim is not submitted, duty to assist did not attach, an 
VAs failure to provide a complete examination could not 
constitute a prejudicial violation). 

The veterans legitimate duty to assist contention regarding 
assistance in acquiring medical treatment records is 
addressed in the REMAND section below.




ORDER

The veterans claim of entitlement to service connection for 
headaches having been found to be not well grounded, the 
appeal is denied.

The veterans claim of entitlement to service connection for 
gastritis having been found to be not well grounded, the 
appeal is denied.

The veterans claim of entitlement to service connection for 
respiratory problems having been found to be not well 
grounded, the appeal is denied.

The veterans claim of entitlement to service connection for 
a nervous condition, to include stress, anxiety, and 
depression, having been found to be not well grounded, the 
appeal is denied.

The veterans claim of entitlement to service connection for 
sinusitis having been found to be not well grounded, the 
appeal is denied.

The veterans claim of entitlement to service connection for 
a bilateral elbow condition having been found to be not well 
grounded, the appeal is denied.

The veterans claim of entitlement to service connection for 
a right knee condition having been found to be not well 
grounded, the appeal is denied.

The veterans claim of entitlement to service connection for 
tinnitus having been found to be not well grounded, the 
appeal is denied.

New and material evidence having been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
left knee disorder, the appeal to that extent is granted.




REMAND

In a letter dated January 30, 1998, the veterans attorney 
requested that VA obtain hospital records from a private 
hospital, St. Francis Hospital, in Grand Island, Nebraska for 
the period January 23, 1998 through January 27, 1998, which 
reflect treatment for the veterans service-connected heart 
condition.  He also indicated that the veteran had been 
scheduled for further VA hospital admission regarding the 
heart condition.  These records are relevant to the issue on 
appeal of entitlement to a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability because they may reflect upon the current 
level of disability attributable to his service-connected 
hypertension/heart disability.

As noted in the introduction to this decision, after the 
veteran filed a timely Notice of Disagreement, an SOC on the 
issues of a rating in excess of 40 percent for a low back 
disability, a rating in excess of 40 percent for hypertension 
and heart disease, and denial of service connection for 
presbyopia, was issued in April 1997.  In August 1997, over 
60 days from the date that the RO mailed the SOC to the 
veteran, on a VA Form 9, the veteran entered a substantive 
appeal on the issues of entitlement to an increased 
evaluation for hypertension/heart disability and service 
connection for an eye condition.  It was not until February 
27, 1998, by letter from the veterans attorney, that a 
substantive appeal was entered on the issue of an increased 
evaluation for a low back disability.  In this veterans 
case, it appears that the substantive appeals as to these 
issues were not received within 60 days of the date the RO 
mailed the SOC to the veteran, or within one year from the 
January 1996 RO rating decision.  Before the Board may find 
that it does not have jurisdiction over an issue because the 
veteran filed an untimely NOD or untimely substantive appeal 
(38 C.F.R. § 20.302(b) (1998)), however, VA must accord the 
veteran an opportunity to submit evidence or argument on 
these procedural issues.  See Marsh, No. 98-634 (U.S. Vet. 
App. Oct. 5, 1998); Bernard, 4 Vet. App. at 392-94.

In view of the Boards decision to reopen the claim for 
service connection for a left knee disability, the RO must 
adjudicate the issue on a de novo basis.  It is the Boards 
judgment that an orthopedic examination for the purpose of 
determining the nature and etiology of the veterans left 
knee disorder is warranted.  Green v. Derwinski, 1 Vet. App. 
121 (1991)

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Boards opinion 
that further development of the case is necessary as to the 
issue of a total disability evaluation for compensation 
purposes on the basis of individual unemployability.  
Accordingly, this case is REMANDED for the following action:

1.  After requesting from the veteran the 
appropriate authorizations for release, 
the RO should obtain hospital records 
from St. Francis Hospital, Grand Island, 
Nebraska for the period January 23, 1998 
through January 27, 1998, and associate 
these with the claims file. 

2.  The RO should obtain and associate 
with the claims file all hospital 
(subsequent to the January 13 to 15, 1998 
admission) and outpatient clinic (after 
February 27, 1998) medical records 
pertaining to the veterans treatment at 
the VA Medical Center, Grand Island, 
Nebraska.  Any records that are secured 
should be associated with the claims 
file.  

3.  The veteran should undergo a VA 
orthopedic examination for the purpose of 
determining the nature and etiology of 
any left knee disability that may be 
present.  The claims file must be made 
available to the examiner, with 
particular focus on the inservice April 
1986 X-ray report which shows minimal 
degenerative changes in the left knee, a 
post-service VA compensation examination 
that resulted in an impression of mild 
left knee strain, and the outpatient 
clinic record dated in April 1990 that 
documented left knee pain.  The 
evaluation should include an X-ray 
examination of the left knee, as well as 
any other indicated diagnostic studies.  
The examiner should opine whether it is 
at least as likely than not that any left 
knee disability that is present is 
causally related to any incident or 
finding in service, including trauma and 
the radiological evidence of minimal 
degenerative changes shown by an X-ray 
examination in April 1986.      

4.  Upon review of any additional 
evidence obtained, the RO should 
adjudicate the reopened claim for service 
connection for a left knee disability on 
a de novo basis; adjudicate whether the 
veteran filed timely appeals of the 
issues of a rating in excess of 40 
percent for a low back disability; a 
rating in excess of 40 percent for 
hypertension and heart disease; and 
denial of service connection for 
presbyopia; and readjudicate the issue of 
entitlement to a total disability 
evaluation for compensation purposes on 
the basis of individual unemployability. 

Thereafter, if any benefit sought on appeal remains denied, 
the veteran and representative should be furnished a 
supplemental statement of the case (SSOC) and given the 
opportunity to respond thereto.  The SSOC must reflect a de 
novo review of the service connection for a left knee 
disability issue and include the law and regulations relating 
to timelines of appeals, and the veteran must be advised of 
the need to perfect the appeal of any additional issue by 
submitting a timely Substantive Appeal.  The case should then 
be returned to the Board for further appellate consideration, 
if otherwise in order.




By this remand, the Board intimates no opinion as to the 
ultimate disposition of the veterans appeal on these issues.  
No action is required of the veteran until he is further 
notified. 




		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a notice of 
disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

   In January 1996, the veteran filed a notice of disagreement on the issue of service connection for an eye 
disorder (presbyopia).  However, in February 1996, before a timely appeal was filed, in a written statement, 
the veteran effectively withdrew this notice of disagreement.  A NOD may be withdrawn in writing before a 
timely substantive appeal is filed.  38 C.F.R. § 20.204 (1998).  The effectiveness of the withdrawal of NOD 
is not at issue, however, as the veterans December 1996 NOD was timely. 

  The Board notes, parenthetically, that the veterans attorneys letter dated February 27, 1998 represented 
that the ROs February 1998 rating decision continued a 40 percent evaluation for the service-connected 
back disability.  It is significant, however, that the February 1998 rating decision was not a RO rating 
decision denial of an increased rating on this issue; the rating decision denying an increased evaluation for a 
low back disability, to which the veteran entered a NOD, was issued in January 1996.
  The veteran identifies these only as the examinations for hypertension/heart disorder, presbyopia, and 
individual unemployability.  It appears the reference is to the October 1995 VA examination, which included 
examination for hypertension, and the January 1997 VA examination, which included a general medical 
examination noting the veterans work history. 
- 2 -
